Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicants Amendments/Arguments

	Examiner has found an excellent reference, Xia, that teaches a sebocyte medium with the claimed hydrocortisone and insulin concentrations.  As a result, the former rejection is withdrawn and a new rejection is put forth.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1,4-6,9-11,22 are rejected under 35 U.S.C. 103 as being unpatentable over Guasch (WO2014055815) in view  Xia “Culture of Human Sebocytes in vitro”  Dermato-Endocrinology 2009, Vol 1, Issue 2, and Wu (US 20150104432)

Guasch teaches culturing human sebocyte cells (immature sebaceous cells) in a medium that can be a basal medium supplemented with fetal bovine serum 2.5%, Epidermal Growth Factor (EGF) 3 ng/ml, hydrocortisone (45.2 ng/ml), and insulin (10 st paragraph).  Guasch teaches that sebocyte cells can be differentiated over a period of 48 hours which promotes maturation of sebaceous gland cells and lipid production (Page 23, middle paragraph) as in instant Claim1 and 11. 
Guasch does not teach using hydrocortisone in an amount of 5 to 15 µg/ml or insulin in an amount of 8 to 20 µg/ml.   However, the use of hydrocortisone and insulin at the claimed concentrations in sebocyte medium would have been obvious at the time of filing based on the teaching of Xia.  An artisan would have been motivated to have used hydrocortisone and insulin within that claimed range because Xia teaches a sebocyte culture medium capable of successfully culturing sebocyte cells with a hydrocortisone concentration of 10µ/ml and an insulin concentration of 10µ/ml
(as taught in page 93, Table 1 of Xia) as in instant Claim 1
Neither the Guasch reference nor the Xia reference teaches providing the cells with a hypoxic environment in order to promote differentiation into mature sebaceous cells.  However, at the time of applicants’ filing, exposing sebocytes to hypoxic conditions would have been obvious based on the teachings of Wu.  Wu teaches that immature skin cells such as sebocytes can be exposed to hypoxic conditions (Paragraph 13), facilitating differentiation into more mature cells such as sebaceous gland cells (Paragraph 11).  The culturing of such cells can be carried out in 2%-10% oxygen levels (Paragraph 16) as in instant Claims 1,6,9,22.
Dependent Claims taught in Guasch
Guasch teaches that an example of such a human sebocyte that can be used is the SEB-1 line.  It would have been obvious to have utilized this cell line because of its as in instant Claims 4- 5.
Guasch teaches that sebocytes can be placed on glass coated with an extracellular matrix protein.  Since the cells are placed on an attached surface, it would be considered a static culture since they are not a moving and there is no stirring or shaking (Page 4, 3rd Paragraph) as in instant Claim 10
Dependent Claims taught in Xia
Xia teaches that already established sebaceous cell lines that can be used for culturing purposes include SZ95 and/or SEB-1 (Abstract) as in instant Claims 4-5  

	Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.

Conclusion

All claims stand rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025.  The examiner can normally be reached on M-F:9:30am-5:40pm; 9:00-10:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657